UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ROBERTA COMERFORD, COMPLAINT
Plaintiff,
No. 5:18~CV~l 143
vs. BKS/TWD
VILLAGE OF NORTH SYRACUSE; NORTH Jury Trial Demanded

SYRACUSE POLICE DEPARTMENT; CHIEF
MICHAEL CROWELL; SGT. ANDREW
DEGIROLAMO; SGT. JEFFREY TRIPP and;
JOHN & JANE DOE(S),

Defendants.

 

Plaintiff Roberta Comerford, by and through her attorneys, Bosman LaW Firm, L.L.C.
(A.J. Bosman, Esq), for her complaint against the Defendants, VILLAGE OF NORTH
SYRACUSE, NORTH SYRACUSE POLICE DEPARTMENT, CHIEF MICHAEL CROWELL,
SGT. ANDREW DEGIROLAMO, SGT. JEFFREY TRIPP; JOHN DOE(S) and J'ANE DDE(S),
states as follows:

INTRODUCTION

l. The nature of this action is one Which seeks to recover money damages and other
relief against Defendants for, inter alia, discrimination on the basis of gender, hostile Worl<
environment, the intentional infliction of emotional distress, defamation, breach of contract,
tortious interference With a contractual relationship, and retaliation arising from Plaintiff"S
employment With the Village of North Syracuse and North Syracuse Police Department. The

Plaintiff has been subjected to ongoing violations of her rights under the U.S. and New York

Constitutions, the laws of the State of New York; 42 U.S.C. Section 1983 and Title VII of the
Civil Rights Act of 1964, as amended (Titled Vll).
IURISDICTION AND VENUE

2. Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. Sections 133 l ;

l44l; 1443; and 1446 and the U.S. Constitution.
PARTIES

3. Plaintiff Roberta Comerford is a female citizen of the United States and is a
resident of the County of Onondaga and State of New York. She was at all times relevant herein
an employee of former employee of the Village of North Syracuse and/or the North Syracuse
Police Department from on or about January 2, 1998 until sometime after January 5, 2018.

4. Defendant Village of North Syracuse is a municipal corporation organized and
existing under the laws of the State of New York and at all relevant times had its principal place
of business at 600 South Bay Road, North Syracuse, New York 13212. At all times relevant
hereto, Plaintiff Was an employee or former employee of the Village and the hereinbefore named
individual Defendants. The Village of North Syracuse and the North Syracuse Police Department
are by law responsible for the wrongdoing of officers and employees of the North Syracuse
Police Department and by law responsible for the direct participation and endorsement of the
unconstitutional and unlawful customs, policies, and practices of the Defendants. The North
Syracuse Police Department and the Village of North Syracuse were aware, through its ofticers,
legislators, and agents, of long-standing unlawful customs, policies and practices of the other
named Defendants, and deliberately and/or negligently failed to take action to correct the

unlawful customs, policies and practices of the Defendants.

5. Defendant l\/lichael Crowell, at all times relevant to this Complaint, was the duly
appointed Chief of the Defendant North Syracuse Police Department As such, he is the employer
of the Plaintiff and the other named individual Defendants. As Chief of the North Syracuse
Police Department, Defendant Crowell was responsible, inter alia, for the training, supervision,
discipline and conduct of the Plaintiff and the other named Defendants. By law, Defendant
Crowell was responsible for enforcing the rules and regulations of the State of New Yorl< and the
Village of North Syracuse. All employees of the North Syracuse Police Department had a duty to
obey the laws of the State of New York and the United States. As supervisor of the named
Defendants, Defendant Crowell had a duty to insure that his employees obey the law. As
Plaintiffs supervisor during her employment at the North Syracuse Police Department,
Defendant Crowell at all pertinent times referenced herein, acted under color of and had the
power to make personnel decisions regarding Plaintiff’ s employment Defendant Crowell is sued
in his official and individual capacity.

6. Sergeant Andrew DeGirolamo, at all times relevant to the Complaint, was a duly
appointed Sergeant of the North Syracuse Police Department. Defendant DeGirolamo personally
participated in the acts alleged herein. As a North Syracuse Police Department Sergeant,
Defendant DeGirolamo is responsible by law for enforcing the rules and regulations of New
York State and the Village of North Syracuse. At all pertinent times referenced herein, Defendant
DeGirolamo acted under color of law and is responsible, for insuring that employees of the North
Syracuse Police Department obey the laws of the State of New York and the United States.
Defendant DeGirolamo is sued in his individual and official capacity.

7. Defendant Jeffery Tripp, at all times relevant to the Complaint, was a duly

appointed Sergeant of the North Syracuse Police Department Defendant Tripp personally
participated in the acts alleged herein. At all pertinent times referenced in this Complaint,
Defendant Tripp acted under color of law and is responsible, by law, for enforcing the rules and
regulations of New York State and the Village of North Syracuse and for insuring that employees
of the North Syracuse Police Department obey the laws of the State of New York and the United
States. Defendant Tripp is sued in his individual and official capacity.

8. Defendants John Doe(s) and lane Doe(s) are officials, representatives, agents
and/or employees of the Village of North Syracuse whose identities are unknown at this time.
Plaintiff intends to substitute individuals in place of John Doe(s) and lane Doe(s) designations

9. All of the above-named Defendants are responsible for the establishment and
perpetuation of a hostile work environment, discriminatory and retaliatory policies, customs,
practices and habits of the North Syracuse Police Department and the individual defendants also
aided and abetted the unlawful conduct described herein. The Defendants are equally responsible
and legally accountable for the unlawful conduct of each other for this action and/or failing to
intercede and prevent the discriminatory and retaliatory conduct.

10. During all times mentioned in this Cornplaint, Defendants were acting within the
scope of their employment and under color of law, namely, under color of the Constitution,
statutes, laws, charters, ordinances, rules, regulations, customs, and usages of the State of New
York and the Village of North Syracuse in the State of New York.

FACTS
ll. Throughout the course of Plaintiff’s employment with the North Syracuse Police

Department, Plaintiff was subjected to continuous intentional, negligent and reckless series of

illegal, discriminatory and retaliatory acts, unfair actions, policies, practices, and procedures
because of Plaintiff’ s gender and/or because of her assertion of her contractual, civil and
constitutional rights Said wrongs, acts, and violations include, but are not limited to,
discriminatory and retaliatory work assignments and duties; disparaging and offensive comments
regarding women by supervisors and co-Workers; disparaging and offensive treatment by co-
workers and supervisors ; denial of overtime; retaliatory surveillance of Plaintiff; heightened
scrutiny, counseling and disciplinary memoranda; false accusations about Plaintiff s
performance; being held to higher standards than male officers, defamatory statements regarding
Plaintiffs employment with the North Syracuse Police Department and wrongly accused of
misconduct and stripped of her rank without due process.

12. At all times relevant herein, the Defendants were acting under the color of state
law. On or about July 18, 2016, Plaintiff was informed that Defendant Tripp, who had recently
been appointed as sergeant, would be Plaintiff’ s supervisor and the he would approve Plaintiff’ s
time off. Plaintiff was duly appointed as sergeant on or about December 14, 2006. Upon
information and belief, it is against North Syracuse Police Department policy and custom to
require a male senior sergeant to report to a newly appointed sergeant Plaintiff filed a grievance
With the Union regarding how Defendant Crowell continued to give Defendant Tripp supervisory
duties over the Plaintiff. Upon information and belief, as a response to Plaintiff”s grievance,
Defendant Crowell told the officers at the North Syracuse Police Department that they did not
have to listen to Plaintiff despite her rank.

l3. On or about August l4, 2016, Plaintiff was training a junior officer. Plaintiff

attempted to teach the Officer by allowing him to handle a simple DWI incident Plaintiff had

years of experience in teaching and supervising younger officers Nonetheless, Defendant
Crowell disciplined Plaintiff for her methods ln disciplining Plaintiff’ s methods, Defendant
Crowell targeted Plaintiff’s competency as an officer, ability to {supervise and train, as well as
Plaintiffs trustworthiness

14. Plaintiff was guaranteed twelve overtime shifts a year. On or about August 24,
2016, Plaintiff was denied overtime by Defendant Tripp. Plaintiff had previously provided a list
of dates during which Plaintiff would have militaiy duty and be unavailable for overtime. Upon
information and belief, Defendant Tripp, deliberately and knowing that Plaintiff would be
unavailable, offered Plaintiff overtime when she was unable to take it due her military obligation,
and marked her down as refusing overtime.

15. On or about August 25, 2016 Defendant Crowell emailed Plaintiff multiple times
in one shift about missing reports. To complete the reports she needed a report from the junior
male officer. Plaintiff advised Defendant Crowell that when Plaintiff emailed the junior male
officer requesting his report, the junior male officer ignored her and never responded Defendant
Crowell refused to address the issue with the junior male officer, instead Defendant Crowell
criticized her and disciplined the Plaintiff b

16. On or about September 8, 2016, Plaintiff Was questioned by Defendant Crowell in
front of the male co-workers regarding how Plaintiff handled a DWI call. Defendant Crowell
demeaned and challenged Plaintiff with questions loud enough for everyone to hear. Plaintiff was
never allowed to respond to any of these questions because Defendant Crowell would cut her off
and/or spoke over her every time she made an attempt to answer.

17. On or about September 12, 2016, Defendant Tripp was on paperwork detail at the

station and the Plaintiff was in the middle of making an arrest on the road when radio notification
of an incident occurring at a gas station had the possibility of turning violent and needed police
intervention When Plaintiff contacted the station to talk to Defendant Tripp, and no one
responded The Plaintiff had to respond to the scene by herself and request backup from another
police department because Defendant Tripp refused to respond.

18. On or about September 14, 2016, Defendant Crowell called the Plaintiff into his
office to unlawfully direct her to un-arrest a suspect, questioning Plaintiff’s knowledge and
understanding of the law. Defendant Crowell would not listen to Plaintiff in response or consider
the evidence that supported that decision. Gn or about September 23, 2016 Defendant Crowell
again emailed the Plaintiff about the same arrest, unlawfully directing Plaintiff to rescind the
arrest and re-arrest the suspect Upon information and belief , Defendant Crowell was later
informed that the arrest was legal by the Assistant District Attorney.

19. On or about September 27, 2016 after leaving a training site Plaintiff received
notice of charges Defendant Crowell had brought against her seeking demotion of Plaintiff to
Police Officer. Upon information and belief, Defendants Crowell and DeGirolamo with other
officers were drinking after Plaintiff left the training site, celebrating her demotion and the
charges against her. At no point did Defendant Crowell talk to Plaintiff about the charges or
demotion

20. On or about September 28, 2016, Plaintiff was informed that as a Civil Service
Sergeant Defendant Crowell could not demote Plaintiff without due process Upon information
and belief Defendant Crowell had posted a “demotion memorandum” on the bulletin board at

work first thing in the morning for all of the department to see.

2 l. Plaintiff was subjected to additional isolation After the “demotion”, Plaintiff’ s
shift was altered and she was put on the 2-10 pm shift. Unlike Plaintiff’s male co-workers, she
was frequently forced to work the shift alone due to Defendants DeGirolamo and Tripp not
filling a shift until 7 pm, making Plaintiff work most of her shift alone.

22. On or about October 5, 2016, Plaintiff received a letter at her house from
Defendant Crowell, rejecting Plaintiff’s written challenge to her discipline

23. On or about October 6, 2016, Plaintiff filed a grievance with the Union regarding
the charges brought against her.

24. On or about October 7, 2016, Plaintiff sent a letter to Mayor Butterfield
challenging the disciplinary charges against her.

25. On or about October 20, 2016, Defendant Crowell disparaged Plaintiff by
referring to Plaintiff only as “her” or c‘she” and addresses envelopes to Plaintiff as such. On
information and belief, no male officers are referred to as pronouns

26. On or about November 28, 2016, Plaintiff s father died. That same day, after
making funeral arrangements Plaintiff called work to speak to Defendant Crowell, but her call
was transferred instead to Defendant Tripp. Plaintiff asked to take three days of bereavement
leave and one vacation day. Defendant Tripp subjected Plaintiff to extreme emotional distress
by arguing with Plaintiff that she could not have the next day off because it was less than sixty
hours away from her shift.

27. On December Z"d , 2016 Plaintiff attended her father’s funeral. None of her
supervisors including the above named Defendants came to calling hours or the service. Upon

information and belief, the Defendants attend services for male officer’s family members That

same day Defendant DeGirolanio was promoted to Plaintiff’s Sergeant position

28. On or about December 15, 2016 the Plaintiff spoke at a Union meeting at the
police station Among other comments, Plaintiff vented about her frustrations, being
discriminated and retaliated against, and treated unfairly.

29. On or about December 16, 2016 the Police Clerk called Plaintiff and informed her
that Defendant Tripp inquired about the Union meeting and what was said the night before. Upon
information and belief, Defendant Tripp reviewed and listened to the security camera footage of
the union meeting. Such conduct was intended to subject Plaintiff to undue scrutiny and on
information and belief, male officers Statements are not reviewed or scrutinized by Defendants.

30. On or about December 23, 2016 Defendant DeGirolamo demanded a
memorandum about where Plaintiff went when she was late to a call. The Plaintiff told
Defendant DeGirolamo that she had the wrong address and she wrote a memorandum of her
actions When Defendant DeGirolamo received the memorandum, he began screaming at the
Plaintiff at the top of his lungs that the Plaintiff was a liar and continued to yell for several
minutes When Plaintiff denied being a liar, Defendant DeGirolamo ordered Plaintiff to write a
second memorandum explaining her actions “turn for turn” and that Plaintiff could not go home
until it was done.

31. On or about January 10, 2017, Plaintiff received a counseling memorandum
regarding going to the wrong address by Defendant DeGirolamo who again falsely accused
Plaintiff of lying. He thereafter Ordered Plaintiff to advise control “over the air” of the “error of
her ways” to humiliate and embarrass Plaintiff.

32. On or about March 25, 2017, Plaintiff was required to write a memorandum to

Defendant DeGirolamo for entering a restaurant with another co-worker to order take-out l\/Iale
officers who entered a restaurant were not subjected to such a requirement

33. On or about March 29, 2017, Plaintiff received a memo from Defendant Crowell
related to an investigation for potential charges of insubordination for eating in the restaurant
Upon information and belief Defendant DeGirolamo informed Plaintiffs male co-worker who
entered the restaurant with her not to worry about any insubordination charges because he was
not the target and his charges would go away. The discipline memo was`left in Plaintiff`s
residential mailbox addressed to “Comerford.” On information and belief, at no time was any
male officer subjected to such charges

34. On or about April 4, 2017, Plaintiff was directed to Write two memos regarding
matters which Were never similarly demanded of her male co-Workers or in accord with common
practice in the department

35. Plaintiff was Ordered by Tripp to Write a memo for being late when she took one
hour of personal leave due to illness The Plaintiff went to the emergency room after work.
Thereafter, on or about April 24, 2017 Defendant Crowell, informed Plaintiff via memo that she
was being investigated for being AWOL for the Api'il 4“‘ absence.

36. On or about April 30, 2017 Defendant Crowell mailed correspondence to Plaintiff
informing her that she was being investigated for “insubordination’j. On information and belief,
male officers are subjected to such scrutiny or conduct

37. On or about June 12, 2017, Plaintiff entered into a stipulation and contract with
the Union and the Village of North Syracuse in which it was agreed that Plaintiff’ s rank as Senior

Sergeant would be restored and that all charges would be expunged as though they never existed.

10

Plaintiff also agreed to retire effective January 5, 2018.

38. Thereafter Defendants sought to undermine her supervisory rank again when
Defendants Crowell and DeGirolamo ordered the other Officers working with Plaintiff to go on a
detail every day. Defendants also advised officers working with Plaintiff that they did not have to
follow orders Plaintiff gave as supervisor. This continued until Plaintiff physically left on leave
on or about September l, 2017. Further, no announcement of Plaintiff’s restored rank was posted
until August 28, 2017, without referencing Plaintiff’s rank, posting only Plaintiff’ s name.

39. On or about September 7, 2017, Plaintiff was hired by Chief Stassi and Hamilton
Police part time as a police officer. Plaintiff had previously worked with Chief Stassi for 19
years at the North Syracuse Police Department

40. On or about December ll, 2017, Plaintiff is hired by Jordan Police as a pait time
police officer.

41. On or about January 23, 2018, The Officer in Charge of Jordan Police Department
informed Plaintiff that her police certification had been revoked. Plaintiff contacted New York
State Division of Criminal Justice Services who informed Plaintiff that Chief Crowell filed a
document falsely advising that Plaintiff had retired in lieu of charges that would have resulted in
Plaintiff s termination

42. As a result of the false statement by Defendant Crowell, on or about January 25,
2018, Plaintiff was forced to return all work equipment and was taken off the schedules at both
Joi'dan and Harnilton police departments

43. Plaintiff`s police certification was not reinstated until on or about Februai"y 15,

2018.

11

44. As a result of the unlawful conduct of the Defendants, Plaintiff was subjected to

harm, injury and damages as follows:

a.

Plaintiff has been deprived of income in the form of wages, promotion
opportunities and job assignments which were made or denied because of
Plaintiff’s gender and/or protected activity and Defendants’ discriminatory
acts, policies, customs, and practices;

Plaintiff has suffered physical harm in the form of tension headaches,
stomach aches and upset, sleeplessness, nervousness, fear and dread;
Plaintiff has been forced to suffer severe emotional distress, mental stress,
anxiety, depression and psychological trauma;

Plaintiff has been denied equitable employment compensation equitable
employment terms and conditions and privileges of employment;

Plaintiff was subjected to humiliation, indignity and shame;

Plaintiff has suffered injury to her family and community relations
amongst her peers and co-workers;

Plaintiff has been caused to incur legal fees and expenses and will incur
additional legal fees in the future to protection Plaintiff`s rights and
interests from the wrongful actions of the Defendants herein;

Plaintiff has suffered deprivation of her liberty, invasion of her privacy and
has otherwise suffered deprivation of her human, civil and constitutional
rights in violation of the laws and constitutions of the United States and

the State of New York.

12

i. Plaintiff has been otherwise damaged

AS AND F()R THE FIRST CAUSE OF ACTION
PURSUANT TO THE NEW YORK STATE HUMAN RIGHTS LAW

45. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 44 above.

46. By engaging in the forgoing conduct, Defendants Village of North Syracuse,
North Syracuse Police Department, Michael Crowell, Andrew DeGirolamo, Jeffery Tripp, and
John Doe(s) and Jane Doe(s) have violated rights guaranteed to the Plaintiff under the Human
Rights of Law of the State of New York, in that Plaintiff was subject to discrimination including
a hostile work environment because of her gender.

47. Plaintiff has sustained damages by reason of the Defendants’ wrongful actions and
omissions and is entitled to compensation therefor.

AS AND FOR THE SEC()ND CAUSE OF ACTION
PURSUANT TO THE NEW YORK STATE HUMAN RIGHTS LAW

48. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 47 above.

49. By engaging in the forgoing conduct, Defendants Village of North Syracuse,
North Syracuse Police Department, l\/lichael Crowell, Andrew DeGirolamo, Jeffery Tripp, and
.lohn Doe(s) and Jane Doe(s) have violated rights guaranteed to the Plaintiff under the Human
Rights Law of the State of New York in that Plaintiff was retaliated against for opposing
discrimination including a retaliatory hostile work environment

50. Plaintiff has sustained damages by reason of the Defendants’ wrongful actions and

omissions and is entitled to compensation therefor.

13

AS AND FOR THE THIRD CAUSE ()F ACTION
UNDER TITLE VII FOR DISCRIMINATI()N BASED ON GENDER

51. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1_
through 50 above.

52. By engaging in the forgoing conduct, Defendants Village of North Syracuse and
North Syracuse Police Department, as Plaintiff’s employers, as that term is defined under Title
Vll of the Civil Rights Act of 1964, as amended, violated rights guaranteed to the Plaintiff under
Title Vll, in that the Plaintiff was subjected to discrimination in matters relating to the terms,
conditions and privileges of her employment because of her gender.

53. Plaintiff sustained damages by reason of the Defendants’ unlawful actions and
omissions and is entitled to compensation therefor.

AS AND FOR THE FOURTH CAUSE OF ACTION
UNDER TITLE VII BASED ON HOSTILE WORK ENVIRONMENT

54. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 53 above.

55. By engaging in the forgoing conduct, Defendants Village of North Syracuse
and/or the North Syracuse Police Department violated rights guaranteed to the Plaintiff under
Title VII in that the Plaintiff was harassed and subjected to disparate treatment and a hostile work
environment because of her gender.

56. Plaintiff sustained damages by reason of the Defendants’ unlawful actions and
omissions and is entitled to compensation therefor.

AS AND F()R THE FIFTH CAUSE OF ACTION
UNDER TITLE VII BASEI) ON RETALIATION

14

57. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 56 above.

58. By engaging in the forgoing conduct, Defendants Village of North Syracuse
and/or North Syracuse Police Department violated rights guaranteed to the Plaintiff under Title
Vll in that Plaintiff was retaliated against and subjected to a retaliatory hostile work environment
because of her opposition to discrimination on the basis of gender.

5 9. Plaintiff sustained damages by reason of the Defendants’ unlawful actions and
omissions and is entitled to compensation therefor.

AS AND FOR THE SIXTH CAUSE OF ACTION
PURSUANT TO 42 U.S.C. § 1983

60. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1
through 59 above.

61. By engaging in the forgoing conduct, Defendants Village of North Syracuse,
North Syracuse Police Department Michael Crowell, Andrew DeGirolamo, Jeffery Tripp, and
John Doe(s) and Jane Doe(s) have violated rights guaranteed to the Plaintiff under the Equal
Protection Clause of the Fourteenth Amendment to the United States Constitution in that
Plaintiff was discriminated against because of her gender and/or protected activity.

62. With respect to the named municipal Defendants, the actions and omissions as
aforementioned constitute unlawful municipal custom, practice or policy since they are the
actions and omissions of the policymaking officials of the Village of North Syracuse and/or the
North Syracuse Police Department ln addition, said municipal Defendants failed to adequately

train or discipline officers and supervisors on the rights of employees to be free from hostile

15

work environment discrimination and/or retaliation
63. Plaintiff has sustained damages by reason of the Defendants’ wrongful actions and
omissions and is entitled to compensation therefor.

AS AND FOR THE SEVENTH CAUSE ()F ACTION
PURSUANT TO 42 U.S.C. § 1983

64. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1
through 63 above.

65. By engaging in the forgoing conduct, Defendants Village of North Syracuse,
North Syracuse Police Department, l\/lichael Crowell, Andrew DeGirolamo, Jeffrey Tripp, and
Johii Doe(s) and lane Doe(s), acting under color of law, have violated rights guaranteed to the
Plaintiff under the First Amendment to the United States Constitution in that Plaintiff was
retaliated against for exercising her First Amendment rights to free speech. Plaintiff s
complaints and grievances addressed disparate treatment wrongdoing, and unlawful conduct of
members of the North Syracuse Police Department and thus concerned a matter of public
interest

66. With respect to the named municipal Defendants, the actions and omissions as
aforementioned constitute a municipal policy of retaliation since they are the actions and
omissions of the policy making officials of the Village of North Syracuse and/or the North
Syracuse Police Department ln addition said municipal Defendants, created, maintained and/or
fostered a custom, policy or practice of retaliation thereby causing Plaintiff‘s injury and harm.

67. Plaintiff has sustained damages by reason of Defendants’ wrongful actions and

omissions and is entitled to compensation therefor.

16

AS AND FOR THE EIGHTH CAUSE OF ACTION
PURSUANT TO 42 U.S.C. § 1983

68. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1
through 67 above.

69. The Defendants were at all times relevant herein acting under the color of state
law. The discriminatory discipline, lack of promotion retaliation and disparate treatment of
women employees of the North Syracuse Police Department and/or the Village of North
Syracuse is so pervasive and widespread that it has the effect of a custom, practice and/or policy,
harming the Plaintiff l

70. Defendant Crowell had final policymaking authority in which he failed to enforce
and/or insure the enforcement of law prohibiting such discriminatory and retaliatory treatment
Additionally, Defendant DeGirolamo and Defendant Tripp had authority and control as
supervisors of the Plaintiff, including the authority to supervise and discipline

71. Defendants Crowell, DeGirolamo, Tripp and other policy making officials knew
of the past and present discriminatory practices and polices of the North Syracuse Police
Department and/ or the Village of North Syracuse and did not and have not acted to correct same.
Further, these supervisory Defendants knew of the acts of the other Defendants in creating and
subjecting Plaintiff to discrimination and retaliation and did not act to prevent or correct same in
violation of Plaintiff’ s rights

72. Plaintiff has sustained damages by reason of the Defendants’ wrongful actions and
omissions and is entitled to compensation therefor.

AS AND FOR A THE NINTH CAUSE OF ACTION
BREACH OF CONTRACT

17

73. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph l
through 72 above

74. Plaintiff is a civil service employee and as is protected by the contract in effect
entered into by the North Syracuse Police Department and its employees Such contract requires
good faith and fair dealing, bars the imposition of discipline without just cause, compels the
employer to provide due process, and provides in sum and substance that Plaintiff’ s rights to
compensation and benefits will not be diminished or compromised

75. Defendants Village of North Syracuse and/or the North Syrcause Police
Department, through their agents Crowell, DeGirolaino, Tripp, John Do_e(s) and Jane Doe(s),
have discriminated against the Plaintiff and subjected her to unequal treatment and discipline
without just cause, and/or on account of her gender as well, constituting breach of contract

76. The Defendants acted with malice and/or with reckless disregard to deprive
Plaintiff of her ri ghts, causing her injuries and damages entitling her to compensation therefore

AS AND FOR THE TENTH CAUSE OF ACTION
DEFAMATION AGAINST DEFENDANT CROWELL

77. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 76 above

78. As aforementioned, Defendant Crowell intentionally communicated untrue
statements about Plaintiff to the State of New York Division of Criminal Justice Services that
Plaintiff retired in lieu of charges that would have resulted in Plaintiff’ s termination

79. The aforementioned statement is false and defamatory to the Plaintiff and was

uttered with malice and ill will knowing its falsity.

18

80. As a result, Plaintiff sustained damages as aforementioned, and causing her injuries

and damages entitling her to compensation therefore

AS AND THE AN ELEVENTH CAUSE OF ACTION
TORTIOUS INTERFERENCE AGAINST CROWELL

81. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1
through 80 above

82. By the aforementioned actions and omissions, the individual Defendants
intentionally interfered with Plaintiff’ s employment with the North Syracuse Police Department
and the Hamilton and Jordan Police Departments.

83. As a result, Plaintiff was subjected to constructive termination and sustained

damages as aforementioned, entitling her to compensation therefor.

AS AND THE A TWELFTH CAUSE OF ACTION
PURSUANT T() THE NEW YORK CONSTITUTION
84. Plaintiff repeats and re-alleges each and every allegation set forth in paragraph 1
through 83 above
85. Article 1 Section 11 insures that Plaintiff will receive equal protection under the
law within the state of New York. By the aforementioned actions and omissions, the Defendants
denied Plaintiff rights guaranteed under the New York Constitution.
86. The same Wrongful conduct of the Defendants herein which violates the Plaintiffs

rights under the Constitution and laws of the United States also violates Plaintiff-s rights under

19

the Constitution of the State of New York, in particular, Article I thereof, Sections 8 and 11.
87. As a result, the Plaintiff is entitled to recover damages under the Constitution of the
State of New York.
88. By reason of the Defendants’ wrongful conduct, the Plaintiff has been injured as set

forth more fully above and is entitled to compensation therefore

PUNITIVE DAMAGES
89. The acts and/or omissions of the Defendants herein were outrageous; were done in a
deliberate, callus, malicious, wanton and oppressive manner intended to injure Plaintiff; were
done With improper and evil 'motive, amounting to malice and spite; and were done iii conscious

disregard of Plaintiff’ s rights Plaintiff is therefore entitled to an award of punitive damages

WHEREFORE, Plaintiff respectfully requests judgment against the Defendants as

follows:
a. judgment awarding Plaintiff compensatory damages in an amount not less
than $750,000.00;
b. judgment awarding Plaintiff punitive damages in an amount not less than

$1,000,000.00;
c. for each Cause of Action granting the following injunctive relief:

1. Restraining the Defendants from engaging in further discriminatory

and/or retaliatory treatment;

20

2. Require the Defendants to review and finally correct all
unconstitutional discriminatory and retaliatory treatment and
conduct within the North Syracuse Police Department;

3. Provide equal opportunities terms, benefits and pay to all Women
employees in the North Syracuse Police Department;

4. l\/Iandate training and educational programs for employees about
discrimination and retaliation and subject to confirmation

5. Require annual reports demonstrating efforts and success at
compliance in providing a discrimination and retaliation free
workplace;

d. interest on all amounts due;

e. attorney’s fees under 42 U.S.C. § 1988 and/or other applicable law;

f. declaratory relief that the Defendants have violated the Plaintiff’s rights
under the law;

g. granting such other and further relief as the court may deem just and
proper.

JURY DEMAND
Plaintiff demands a jury trial of all claims herein.

Dated: October 29, 2018
at Rome, New York

 

 

'A.J. Bo an Esq.

B an Law, L.L.C.
201 West Court Street
Rome, New York 13440

21

